  
  
 
 
 
  
 
   
  
  
 
   
   
   
   
   
   
    

Case 4:19-cv-00638-WIA Document 1 Filed 04/15/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Deron Wade Comver
CIVIL CASE NO: Gye
(to be supplied by Clerk

 

 

 

of the District Court)
(Enter above the full name of
plaintiff in this action)
ag : FILED

A dumudyrar sont ( | APR 15 2019
DSS Tarde & ” PER no

DE

 

 

(Enter above the full name of
the defendant(s) in this action)

COMPLAINT
1. The plaintiff — Pon IN Cy a QL a citizen of

the County of Ma WIfo © State of

Pennsylvania, residing at S o> Cau tty 1 yy (aco Oe LUM Syfrouneds| X INYCG

wishes to file a complaint under

 

(give Title No. etc.)

 

2. The defendant is Soe} oN See wo Sy AoW i ovaem

 

j

3. STATEMENT OF CLAIM: (State below the facts of your case. If you have paper
exhibits that give further information of your case, attach them to s complete oe .
much space as you need. Attach extra sheet(s) if necessary) —_\° Pau “a

Mes \paroyie Praha. hen Salkenay oka we Recon LOS
ZW love Ry eOooverdr sO Pod Wy OSE ony <— Coben” unde

WX Ber |
+e wore Se ws SS y Man air As ahead oves SOyesal }

 

       
   
Case 4:19-cv-00638-WIA Document 1 Filed 04/15/19 Page 2 of 4

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees ot Costs (Short Form)

4. Amount of money that I have in cash or in a checking or savings account: §$ / Y , O® .

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’ § name (describe the property and its approximate

value):
Se ome 6 WREE / (to ener Nos (\ ore,

Sepooadw dd Ce vom W ~

6. Any housing, transportation, utilities, or C payments, or other regular monthly expenses Yow

the amount of the monthly expense): ny Wink $ IS &g toy - RAS ong cp: LY WA
ieee “ Vroudte ated ESS Mo, Caaye if 20 M0, des pa. ,
Flo Thane $}0%.% mo. ‘Waterbed Wo, Co\\ Vota #20 nko
ine 100, 80 (KG, oe hose »Seetartso ME Dueklap me

me Secu) MEAN BA Y gre Becrour BASS
ARN WeM if under 18, Aye RoR of all persons who Dust Moun 0 N ne Boe SI my relation

with each person, and how much I contribute to their support:

N/A

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

Croc Cam - po ye dor Made Sond
We FX ae tepo ne / Uo Ne es ter Ded ve
a ony Rrowey VA gy Nosh AWN

See vas veds

™. ation: | Sh under St of perjury that a above information is true eye understand that a false
statement may result in a dismissal of my claims.

oie YL 6 Reta CON,

Applicant’s signature

Worn Caio

Printed name
 

. Case 4:19-cv-00638-WIA Document 1 Filed 04/15/19 Page 3 of 4

3. (CONTINUED) Shen ae dag wo Xe war ber Y wally
| “N\A eee aXcaupadSp nadoasraeebe Wor Bh Ma, 268%
“Xb wok, Leo(avhays ot woo Lor wle Xo prai ee
AAS T wad Ny lontur aie Yo efou mt Muy AZ@ic 6) rod LAL
| Rhesathore TE ade YR MeN oak SK worl |poaude o
Cons Sdh Palau Me Real wPeess oven ccs |
gs Ih Wounds Saha, Siree WW ste hts
Unies ap ( (G) Move. Sura ete WS rdw Con) Nan 2808 Ub
aw & cS agi\icd or Sod trait) dh oth, | Xe May Qe20/
Aer Wy aX OSulltoS LL on awa Rug (R267. “Oy Cote ware:

pa Runad Ma Xe Reovnes (ayo now LavaNe “We ee

4. WHEREFORE, plaintiff prays that (TSAO NY Lu 290 qay CU gaXt awoy
Y

“Rey Oey EX Seca Sees Ay Benes AS
“ow 2, - 201 Md. sd \y ae AA Bown prly yA.
“UAW & (rod \pes on Yorede padbing de Segaryan SC,
Mesadsdy Come ds \ou My Wonsy Raywads Laval ark
Wy de, \WWS, Sew Sige & ey “Renpshais Pore oud
Kruc wen Yydvear wih aXecle 9 Mae Wadia Cerborr
Le Qo. GIN Way Brod LK Cebus. pre ?
Soe Riko dandk Que =E Vet \WwanG) Years Sacer have

enn tony rg Xo ve rest Bou, Cade
“Xn Jo (¢ TO habee reeee’s fa KO cu _ (Signature of Plaintiff) (See. patvsdned

_Rorney News en Ly we Wied has. aren WO WME
ues Joel Yo rahe Ny eehitadr. Sevier C votre oder

Sovesr VP CATS co BALLER ae Su aoe , COU Gays ONS
Dr gnet f Rh Sodsor tlacnorl Lloulle! Keron ba onan, Sa ton WNSteage oo ad

 
 

 

 

 

HO08SE

i
ef

ra

AAS

    
  

 

   

 

wn

earns Oe

ae

 

 

 

  
 

   
 

E PAIO
ONO, PA

Ine
ao
<29 a «o>
Guid. “bajs
£955 Ne
oon 2
ses"ze
sete S

 

  

1000

Ea

 

 

 

 
 
 
  

 

aay
Lg te

     
 

ED .

RECEIV

RANTON |

 

 

  

 

 

  
         
  
  

          
 
   

PBpe ss

 

         
 
  
  
    

 

 
